Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

DETAILED ACTION
Claims 1- 33 are pending for examination and they are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-23, 25, 30-33 are rejected under 35 U.S.C. 103 unpatentable over Brewer (US 10,360,564 B1) in view of Ramost (US 2013/0142332 A1).
As to claims 1 and 25, Brewer teaches a method comprising:
the received by the first computer system a real-time video data flowing between a second computer system (communication interface may be implemented through an audio interface provided in a telephone call session, with the use of phone routing equipment, call switching, and hold call functionality, and like features for audio interaction such as Interactive Voice Response (IVR) in a telephone audio session between two or more users. In another example, the communication interface may be implemented through a video interface provided in a videoconference session, with the use of video cameras, microphones, streaming audio/video data, and like features for audio/video interaction in a videoconference session between two or more users, col. 3, lines 56-66; the communication interface  may be implemented through an audio interface provided in a telephone call session, with the use of phone routing equipment, call switching, and hold call functionality, and like features for audio interaction such as Interactive Voice Response (IVR) in a telephone audio session between two or more users. In another example, the communication interface may be implemented through a video interface provided in a videoconference session, with the use of video cameras, microphones, streaming audio/video data, and like features for audio/video interaction in a videoconference session between two or more users. In another example, the communication interface may include a display interface for generating, outputting, or displaying features for display interaction in a web session such as a text chat between two or more users (including, in some examples, the use of text-to-speech, speech-to-text, and text translation functionality, which may be assisted by computer aided voice processing 146), col.3, lines 48-67; The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67);
monitoring, by the first computer system, the received real-time video data (consider as out put data) to determine whether the received real-time video data to the received real-time data satisfies a condition for performing an action (the disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67 – col. 11, lines 38; As further described below, the output of this disclosure communication content may be customized or changed by the agent. In some examples, the disclosure output is assisted through the use of the computer aided voice processing, such as with use of an interactive voice response telephone interface communicated to by the customer, col.5, lines 16-32; the communication interface may be implemented through a video interface provided in a videoconference session, with the use of video cameras, microphones, streaming audio/video data, and like features for audio/video interaction in a videoconference session between two or more users. In another example, the communication interface may include a display interface for generating, outputting, or displaying features for display interaction in a web session such as a text chat between two or more users (including, in some examples, the use of text-to-speech, speech-to-text, and text translation functionality, which may be assisted by computer aided voice processing 146), col.3, lines 48-67); 
initiating, by the first computer system and responsive to determining that the received real-time data satisfies the condition, the action (in response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38).

Ramos teach receiving, by a first computer system, real-time video data that is flowing between a setcond computer system and a third computer system by which the second computer system is monitored and/or controlled, the received real-time video data (the start operation 702 is initiated in response to the agent terminal 206 being selected for recording, at which time the operation flow passes to an initiate operation 704... If, however, the query operation 706 determines that the session is not complete, the activity data transmit operation 714 writes the received video data to a publishing point, which in an embodiment is a software module or component of the monitoring module 202 that may be subscribed by a user of the server computer 222 to monitor sessions in real-time. Likewise, the interactive data transmit operation 716 writes the received audio data to the publishing point. From both the activity data transmit operation 714 and the interactive data transmit operation 716, the operation flow passes substantially simultaneously to a stream operation 718, which streams the published video data and audio data to the server computer 222, which is operated by a user (e.g., supervisor) to monitor the session in real-time, paragraphs [60-62]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate of receiving, by a first computer system, real-time video data that is flowing between a second computer system and a third computer system by which the second computer system is monitored and/or controlled, the received real-time video data as taught by Rtmos to improve involves recording both interactive data and activity data concerning the communication session and storing both forms of data in association with one another in a single media file.


As to claims 13, 28, they are rejected for the same reason as claim 1 above. In addition, Brewer teaches an apparatus comprising:
a communication interface (Fig. 1 shows communication interface);
an analysis subsystem (customer, Fig.1), coupled to the communication interface, to the received through the communicate interface real-time video data which is flowing between computers (communication interface  may be implemented through an audio interface provided in a telephone call session, with the use of phone routing equipment, call switching, and hold call functionality, and like features for audio interaction such as Interactive Voice Response (IVR) in a telephone audio session between two or more users. In another example, the communication interface 120 may be implemented through a video interface provided in a videoconference session, with the use of video cameras, microphones, streaming audio/video data, and like features for audio/video interaction in a videoconference session between two or more users, col. 3, lines 56-66; the communication interface  may be implemented through an audio interface provided in a telephone call session, with the use of phone routing equipment, call switching, and hold call functionality, and like features for audio interaction such as Interactive Voice Response (IVR) in a telephone audio session between two or more users. In another example, the communication interface may be implemented through a video interface provided in a videoconference session, with the use of video cameras, microphones, streaming audio/video data, and like features for audio/video interaction in a videoconference session between two or more users. In another example, the communication interface  may include a display interface for generating, outputting, or displaying features for display interaction in a web session such as a text chat between two or more users (including, in some examples, the use of text-to-speech, speech-to-text, and text translation functionality, which may be assisted by computer aided voice processing 146), col.3, lines 48-67; The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67).


As to claim 2, Brewer teaches the monitoring comprises determining, based on a set of one or more rules, whether the received real-time video data satisfies a condition for performing an action (the disclosure requirement data fields 214 may include a set of legal requirements 246 that store data to indicate the specific conditions and requirements (e.g., timing requirements) of the particular disclosure message to satisfy a set of legal or regulatory requirements. This set of legal requirements 246 may be correlated with the workflow conditions 248 that define the workflow prerequisites 250 for providing the disclosure in a process workflow, and the workflow subsequent actions 252 that occur (or are enabled to occur) in the process workflow after conducting the disclosure, col. 7, lines 28-38).
As to claim 14, Brewer teaches the monitoring comprises determining, based on a set of one or more rules, whether the received output signal satisfies a condition for performing an action (The disclosure requirement data fields 214 may include a set of legal requirements 246 that store data to indicate the specific conditions and requirements (e.g., timing requirements) of the particular disclosure message to satisfy a set of legal or regulatory requirements. This set of legal requirements 246 may be correlated with the workflow conditions 248 that define the workflow prerequisites 250 for providing the disclosure in a process workflow, and the workflow subsequent actions 252 that occur (or are enabled to occur) in the process workflow after conducting the disclosure, col. 7, lines 28-38).

As to claims 3 and 15, Brewer teaches wherein the action comprises one or more of:
blocking an operation of the second computer system; aborting an operation of the second computer system (in response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38; the time that the recorded message is played, user interface functions related to the process workflow and call management may be disabled, such as to prevent the agent from moving to the next screen of the workflow, disconnecting or transferring the call, or like actions, until the recorded message completes playback, col.9, lines 6-20).

As to claims 4 and 16, Brewer teaches wherein the action, which is initiated by the first computer system responsive to determining that the received real-time video data satisfies the condition  comprises providing a control signal to the second computer system, which is monitored or controlled by the third computer system and by which the display output signal is currently being provided as output (in response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38; upon detection of this disclosure condition, the compliance verification system will proceed to ensure the output of the needed disclosure messages. In a phone environment, the disclosure verification system may perform various actions to transfer or conference the call with message playback functionality for a particular message. For example, in a call center, the playback functionality for a recorded message may including routing or conferencing a call to a recorded phone message playback functionality (operation 306). In another example, the recorded playback functionality may involve use of a text-to-speech engine which provides an audible reading of a defined text script in a defined language selection, col. 7, lines 55-col. 6, line 3; col. 9, lines 54-67; col. 9, lines 3-20; the time that the recorded message is played, user interface functions related to the process workflow and call management may be disabled, such as to prevent the agent from moving to the next screen of the workflow, disconnecting or transferring the call, or like actions, until the recorded message completes playback, col.9, lines 6-20).

As to claims 5 and 17, Brewer teaches blocking a further control signal that is intended to control the second computer system, which is monitored or controlled by the third computer system and by which the display output signal is currently being provided as output (in response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38; the time that the recorded message is played, user interface functions related to the process workflow and call management may be disabled, such as to prevent the agent from moving to the next screen of the workflow, disconnecting or transferring the call, or like actions, until the recorded message completes playback, col.9, lines 6-20; During the time that the recorded message is played, user interface functions related to the process workflow and call management may be disabled, such as to prevent the agent from moving to the next screen of the workflow, disconnecting or transferring the call, or like actions, until the recorded message completes playback, col. 9, lines 54-67).

As to claims 6 and 18, Brewer teaches the further control signal comprises a control signal generated by the second computer system (where the customer 102 verbally communicates with a representative of the banking institution (the agent 104), and the representative assists the customer 102 to obtain new services in a process workflow tailored to a specific banking product or service, col. 5, lines 33-54).

As to claims 7 and 19, Brewer teaches the further control signal comprises a control signal that is generated by a second computer system by which is monitored or controlled by the third computer system and by which the display output signal is currently being provided as output (where the customer 102 verbally communicates with a representative of the banking institution (the agent 104), and the representative assists the customer 102 to obtain new services in a process workflow tailored to a specific banking product or service, col. 5, lines 33-54).

As to claims 8 and 20, Brewer teaches the action, which is initiated by the first computer system responsive to determining that the received real-time video data satisfied the condition comprises generating an alert (in response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38; the workflow management subsystem 150 operates to control processing actions and inputs/outputs in the process workflow, such as may be collected with information screens, prompts, and directions in the process workflow to achieve some business or technical result (e.g., to subscribe to a new service with a company). Such information screens, prompts, and directions may be output to the agent 104 in the graphical user interface 134 on the agent communication device 130, to assist the agent 104 in collecting certain information from the customer 102 in the process workflow, col. 4, lines 16-34).

As to claims 9 and 21, Brewer teaches the alert comprises an alert to one or more of:
the first computer system, the second computer system, the third computer system, and an alert device (the workflow management subsystem 150 operates to control processing actions and inputs/outputs in the process workflow, such as may be collected with information screens, prompts, and directions in the process workflow to achieve some business or technical result (e.g., to subscribe to a new service with a company). Such information screens, prompts, and directions may be output to the agent 104 in the graphical user interface 134 on the agent communication device 130, to assist the agent 104 in collecting certain information from the customer 102 in the process workflow, col. 4, lines 16-34).
As to claims 10 and 22, Brewer teaches the third computer system comprises a computer resource located remotely from the user station in Keyboard / Video / Mouse (KVM) system that enables the user station to monitor, control, or both monitor and control the computer resource (system (the computer system 700 may further include a video display unit 710, an input device 712 (e.g., an alphanumeric keyboard), and a user interface (UI) navigation device 714 (e.g., a mouse), col. 3, lines 48-67);
wherein the first computer system comprises a user station (multi-dimensional dynamic modeling techniques, algorithms to compute large volumes of data locally at the user location, computing devices, Fig. 1).

As to claim 11, Brewer teaches the receiving comprises receiving the real-time video data from a management component of the KVM system (the communication interface 120 may be implemented through a video interface provided in a videoconference session, with the use of video cameras, microphones, streaming audio/video data, and like features for audio/video interaction in a videoconference session between two or more users, col. 3, lines 48-67).

As to claim 23, Brewer teaches  the communication interface enables communication between the apparatus and a management component of the KVM system, wherein the analysis subsystem (customer in Fig. 1) is coupled to the communication interface to receive real-time video data from the management component (agent communication device or workflow management subsystem of verification system 106, Fig.1; workflow management subsystem 150 may obtain and parse the disclosure requirement definitions 144 to determine the timing, conditions, and characteristics of the disclosure, such as to determine where in the process workflow is the appropriate time and condition to provide an output disclosure to the customer, col. 7, lines 38-48; col. 14, lines 16-34).

As to claim 26, Brewer teaches a method comprising:
routing, to a first computer system from a second computer system comprising a display output signal and an audio output signal currently provided as output the second computer system (the disclosure verification system may receive and process a selection of a disclosure output option (operation) received in the user interface from the agent, such as a designation of a language and a command to commence playback. The disclosure workflow  then continues by initiating the output of the disclosure message  to customer, col. 11, lines 16-38; The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67; in a call center, the playback functionality for a recorded message may including routing or conferencing a call to a recorded phone message playback functionality (operation 306). In another example, the recorded playback functionality may involve use of a text-to-speech engine which provides an audible reading of a defined text script in a defined language selection, col. 8, line 57- col. 9, line 38);
further routing the  real-time video data to an analysis system for analysis to determine whether real-time video data satisfies a condition for performing an action (The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67 – col. 11, lines 38); 
initiating the action responsive to a determination that the real-time video data satisfies the condition (In response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38).
Rtmos teach receiving, by a first computer system, real-time video data that is flowing between a second computer system and a third computer system by which the second computer system is monitored and/or controlled, the received real-time video data (the start operation 702 is initiated in response to the agent terminal 206 being selected for recording, at which time the operation flow passes to an initiate operation 704... If, however, the query operation 706 determines that the session is not complete, the activity data transmit operation 714 writes the received video data to a publishing point, which in an embodiment is a software module or component of the monitoring module 202 that may be subscribed by a user of the server computer 222 to monitor sessions in real-time. Likewise, the interactive data transmit operation 716 writes the received audio data to the publishing point. From both the activity data transmit operation 714 and the interactive data transmit operation 716, the operation flow passes substantially simultaneously to a stream operation 718, which streams the published video data and audio data to the server computer 222, which is operated by a user (e.g., supervisor) to monitor the session in real-time, paragraphs [60-62]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate of receiving, by a first computer system, real-time video data that is flowing between a second computer system and a third computer system by which the second computer system is monitored and/or controlled, the received real-time video data as taught by Rtmos to improve involves recording both interactive data and activity data concerning the communication session and storing both forms of data in association with one another in a single media file.



As to claim 29, it is rejected for the same reason as claim 26.

As to claim 27, Brewer teaches  receiving from the analysis system a signal associated with initiating the action; routing the signal associated with initiating the action to one or both of the first computer system and the second computer system (agent communication device or workflow management subsystem of verification system 106, Fig.1; workflow management subsystem 150 may obtain and parse the disclosure requirement definitions 144 to determine the timing, conditions, and characteristics of the disclosure, such as to determine where in the process workflow is the appropriate time and condition to provide an output disclosure to the customer, col. 7, lines 38-48; col. 14, lines 16-34).
As to claim 30, Brewer teaches the action, which is initiated by the first computer
system responsive to determining that the received real-time video data satisfies the condition,
comprises blocking a control signal from the third computer system to the second computer
system (in response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38).

As to claim 31, Brewer teaches the action, which is initiated by the first computer
system responsive to determining that the received real-time video data satisfies the condition,
comprises transmitting a command from the first computer system to the second computer
system, by which the display output signal is currently being-displayed provided as output (the communication interface  may include a display interface for generating, outputting, or displaying features for display interaction in a web session such as a text chat between two or more users (including, in some examples, the use of text-to-speech, speech-to-text, and text translation functionality, which may be assisted by computer aided voice processing 146), col.3, lines 48-67; The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67).

As to claim 32, Brewer teaches the monitoring, by the first computer system to
determine whether the received real-time video data satisfies a condition for performing an
action, comprises difference processing to detect changes between video frames in the received
real-time video data (the output of this disclosure communication content may be customized or changed by the agent. In some examples, the disclosure output is assisted through the use of the computer aided voice processing, such as with use of an interactive voice response telephone interface communicated to by the customer. In other examples, the disclosure communication content is communicated directly to the customer through the communication interface without use of the agent communication device, col. 5, lines 16-30).

As to claim 33, Brewer teaches the difference processing further takes into
account a mask according to which one or more components of the video frames are masked out of or masked into change detection (n a call center environment that offers customer servicing for financial products and services, a disclosure message or other information often needs to be read to the customer by a customer service agent before a product or service can be canceled, changed, or added to the customer's account. In this call center environment, the workflow of FIG. 3 provides an illustration of the various computing operations and determinations that ensure an audible output of the script playback functionality to the customer, and that integrate with a call center process workflow to modify or change an account for a particular product or service, col. 8, lines 16-30).


Claims 12 and 24 are rejected under 35 U.S.C. under 35 U.S.C. 103 unpatentable over Brewer (US 10,360,564 B1) in view of Ramost (US 20130142332 A1) further in view of Malakapalli (US 2011/0153716 A1).
As to claims 12 and 24, Brewer and Kurtzberg do not explicitly teach wherein the second computer system which is monitored or controlled by the third computer system and by which the display output signal is currently being provided as output comprises a virtual machine. However, Malakapalli teaches wherein the second computer system comprises a virtual machine (virtual machines, Fig.1).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the second computer system comprises a virtual machine as taught by Malakapalli into Brewer and Kurtzberg to allow it to track all of the preexisting virtual machine sessions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195